UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 07-6028



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


MARK COLEMAN, a/k/a Y-Kim, a/k/a Mark Johnson,
a/k/a Wakim,

                                               Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Sol Blatt, Jr., Senior District
Judge. (3:02-cv-03953-SB; 3:96-cr-00325-SB-4)


Submitted:   March 22, 2007                 Decided:   March 30, 2007


Before WIDENER and WILKINSON, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Mark Coleman, Appellant Pro Se. Cameron Glenn Chandler, Assistant
United States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Mark   Coleman   seeks    to     appeal   the   district   court’s

judgment denying his 28 U.S.C. § 2255 (2000) motion, denying all

pending motions and ending the case with prejudice. We dismiss the

appeal for lack of jurisdiction because the notice of appeal was

not timely filed.

          When the United States or its officer or agency is a

party, the notice of appeal must be filed no more than sixty days

after the entry of the district court’s final judgment or order,

Fed. R. App. P. 4(a)(1)(B), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the appeal

period under Fed. R. App. P. 4(a)(6).               This appeal period is

“mandatory and jurisdictional.”      Browder v. Dir., Dep’t of Corr.,

434 U.S. 257, 264 (1978) (quoting United States v. Robinson, 361

U.S. 220, 229 (1960)).

          The district court’s order was entered on the docket on

July 17, 2006.      The notice of appeal was filed no earlier than

December 4, 2006.*    Because Coleman failed to file a timely notice

of appeal or to obtain an extension or reopening of the appeal

period, we dismiss the appeal.           We dispense with oral argument

because the facts and legal contentions are adequately presented in



     *
      For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to the
court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266 (1988).

                                   - 2 -
the materials before the court and argument would not aid the

decisional process.

                                                    DISMISSED




                            - 3 -